department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date no third party contact sin legend llc-a llc- b m t v x t z dear ------------------ of your participation in two joint ventures with various individuals and rule as follows facts described in sec_509and b a iii of the code you were formed to own and operate equipment known as m for treatment of patients in your community the state_agency reviewing the certificate of need determined that m should be owned by a not-for-profit corporation and jointly operated by local hospitals and local physicians your bylaws include a conflicts of interest policy your community without regard to their ability to pay furthermore you are required to budget and set_aside a certain percentage of your gross revenues to be divided equally between two you are an organization described in sec_501 and classified as a public charity this is in response to your ruling_request regarding the federal_income_tax consequences your bylaws provide that you are to provide services relating to m to all persons in need in employer_identification_number you have acquired the technology and machinery to perform t services to treat certain you will contribute to llc-a the machines and related equipment to provide v services this joint_venture will provide v services to your community and will own and operate the medical schools in the local area for certain related medical_research projects in addition you sponsor a fellowship program for qualified physicians your primary support is from the operation of m ailments you have determined that a need exists in your community to provide additional services for the treatment of patients suffering from certain ailments and diseases due to the inherent difficulties in providing these services you have decided to organize two joint ventures rather than a single joint_venture to conduct these activities each joint_venture will be identical llc-a machines and equipment to provide these services furthermore the machines and related equipment llc-a will own will be made available to third parties at one or more facilities leased or owned by llc-a or made available to llc-a under other arrangements with hospitals ambulatory surgery centers and other providers of outpatient health care services and will assign your rights and obligations under related agreements with hospitals ambulatory surgery centers and other providers of outpatient health care services and equipment in exchange for a membership interest your contribution represents less than one percent of your total assets your contribution was appraised as being equal to your ownership_interest physicians participating in llc-a will contribute cash to llc-a in exchange for their membership interests pursuant to subscription agreements all cash received from physician subscriptions in excess of the minimum offering proceeds will be distributed to you reducing your capital_account and percentage ownership_interest your ownership_interest will always be equal to at least t and the physicians interest can not exceed z contributions all financial arrangements between you and the physician members will be negotiated on an arm’s length basis and will be based on fair_market_value the operating_agreement provides that all activities and business of llc-a shall be carried on in furtherance of your exempt purposes under sec_501 llc-a will be operated by a board_of directors consisting of three directors appointed by you and two appointed by a majority of the physician members you may remove any of the three directors you appoint at least two of your directors must be present at a board meeting for a quorum to exist llc-a’s board_of directors will elect all of its officers may the status of llc-a be changed from one in which management is vested in the board_of directors to one in which management is vested in the members without your consent and a majority of the physician members consent to take any_action pertaining to llc-a’s charity care policies or any_action that may adversely affect your tax-exempt status under sec_501 pursuant to the operating the operating_agreement and articles of organization llc-a may not be amended nor neither the board_of directors nor the members of the llc will be able without your these ownership interests are proportional to and equal in value to the respective capital contributions to llc-a and allocations of income loss deduction and credits will the operating_agreement includes a conflict of interests policy to protect you against the agreement you will have sole authority over the provision of charity care in llc-a to patients with limited or no ability to pay you will have sole authority to cause llc-a to conduct community need assessments and respond to the unmet community needs within the scope of llc-a’s activities and services be in proportion to the members’ percentage interests in llc-a there will be no special allocations of income or loss to any member of llc-a in the event of dissolution following the payment of all debts and liabilities and the allocation of income profits losses and deductions and after adjustments to the capital accounts required by applicable income_tax regulations the remaining funds will be distributed to the members to the extent of and in proportion to their positive capital_account balances private interests of directors officers and members llc-b this llc satisfies your need to exist in the community to expand your ability to provide x services relating to specific ailments this llc will provide x services to the community and it will own and operate devices or pieces of equipment utilized to administer such services the llc will use and make available for use by third parties m and other related devices at one or more facilities leased or owned by llc-b or made available to llc-b under other arrangements with hospitals ambulatory surgery centers and other providers of outpatient health care services operation of llc-a you will contribute equipment to llc-b in exchange for your membership interest the equipment represents less than one percent of your total assets your contribution of equipment was appraised as being equal to your ownership_interest local physicians will contribute cash in exchange for membership interests in llc-b cash received from the physicians in excess of llc-b’s minimum subscription offering will be distributed to you upon completion of the offering and will reduce your initial capital_account and percentage ownership_interest in llc-b your ownership_interest will always equal at least t and the physicians interests will never exceed z all financial arrangements between you and the physicians will be negotiated on an arm’s length basis and will be based on fair_market_value the operating_agreement provides that all activities and business carried in by llc-b shall be in a manner that is in furtherance of and consistent with your tax-exempt purposes you will be operated by a board_of directors consisting of three directors appointed by you and two directors appointed by the physician members only you may remove any of the three directors you appoint in order for there to be a quorum at board meetings at least two of the directors appointed by you must be present the board_of directors will elect all of llc-b’s officers be changed from one in which management is vested in the board_of directors to one in which management is vested in the members without your consent and a majority of the physician members the operating_agreement and articles of organization may not be amended nor may llc-b the organization and operation of llc-b is almost identical to the organization and capital contributions to llc-b and allocations of income loss deduction and credits will neither the board_of directors of llc-b nor its members without your consent will be able to take any_action pertaining to llc-b’s charity or any_action that may adversely affect your tax- exempt status pursuant to the operating_agreement you will have sole authority over llc-b’s provision of charity care to patients with limited or no ability to pay in addition you will have sole authority to cause llc-b to conduct community need assessments and respond to the unmet needs with the scope of llc-b’s activities and services be in proportion to the members’ percentage interests in llc-b there will be no special allocations of income or loss to any particular member of llc-b in the event of dissolution following the payment of all debts and liabilities of llc-b and the allocation of income profits losses and deductions and after adjustments to the capital accounts required by the applicable income_tax regulations the remaining funds will be distributed to the members to the extent of and in proportion to their positive capital_account balances consequently you against the private interests of directors officers and members rulings requested the operating_agreement includes a conflict of interests policy to protect llc-b and whether your participation in llc-a including the acquisition and retention of a membership interest in llc-a will not adversely affect your exempt status under sec_501 of the code whether your participation in llc-a will not adversely affect your continued treatment as an organization described in sec_509 b a iii of the code whether the income received from your distributive_share of llc-a’s profits will be income from a related trade_or_business and will not be subject_to tax under sec_511 of the code whether your participation in llc-b including the acquisition and retention of a membership interest in llc-b will not adversely your exemption as an organization described in sec_501 of the code whether your participation in llc-b will not adversely affected your continued treatment as an organization described in sec_509 b a iii of the code whether the income received from your distributive_share of llc-b’s profits will be income from a related trade_or_business and will not be subject_to the tax on unrelated_business_taxable_income under sec_511 of the code law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides that an organization will be sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt sec_1_501_c_3_-1 of the regulations provides that the term charitable is used under sec_501 of the code an organization must be organized and operated exclusively for the purposes specified therein the purposes specified in sec_501 include charitable purposes regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public revrul_98_15 1998_12_irb_6 compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in the first situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organization's representatives on the board the specifically enumerated powers of the board and that the terms and conditions of the management_contract are reasonable operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner factors leading to this revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital in the second situation the revenue_ruling concludes that the organization will fail the sec_511 of the code imposes a tax on the unrelated_business_taxable_income of conclusion include shared voting control with the for-profit partner no binding obligation to serve the community the joint venture's operation as a business_enterprise will not necessarily give priority to the health needs of the community over maximizing profits the chief executives of the joint_venture have a prior relationship to the for-profit partner and the management company a subsidiary of the for-profit partner and the management company is given broad discretion over activities and assets and may unilaterally renew the contract in 74_tc_1324 aff'd 675_f2d_244 9th cir the tax_court held that a charitable organization's participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co- produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of the costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as a general_partner and two individuals and a for-profit corporation were the limited partners significant factors in the tax court's finding included that the limited partners played a passive role as investors only that the organization remained in control of all aspects of the play that none of the limited partners were directors or officers of the organization and that the investors' interests in the particular play were not intrusive or indicative of serving private interests organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization this organization in computing its unrelated_business_taxable_income must include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income see also sec_1_512_c_-1 of the regulations trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less directly connected deductions and subject_to certain modifications therefore gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_512 of the code provides that if a trade_or_business regularly carried on by sec_513 of the code defines the term unrelated_trade_or_business as any sec_1_513-1 of the regulations states that a trade_or_business is related to sec_1_513-1 of the regulations states that the phrase trade_or_business includes activities carried on for the production_of_income which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code sec_1_513-1 of the regulations explains that regularly carried on has reference to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations states that the presence of the substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis charitable purposes may qualify for exemption under sec_501 of the code the promotion of health has long been recognized as a charitable purpose whether a hospital or other health care organization promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 supra this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is a member of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 of the code a sec_501 organization may form and participate in a partnership including a limited_liability_company treated as a partnership for federal_income_tax purposes and meet the operational_test of sec_1_501_c_3_-1 of the regulations if participation in the partnership furthers a charitable purpose and the partnership_agreement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of any for- profit partners see revrul_98_15 supra after the creation and operation of the joint ventures llc-a and llc-b your charitable and exempt purposes will continue to be the same as prior to the creation of the joint ventures you will provide health care to the community through providing treatment services according to the community benefit requirements of revrul_69_545 supra under the regulations an organization that is organized and operated exclusively for furthermore you will effectively control the activities of llc-a and llc-b the as in situation of revrul_98_15 supra your ownership interests in llc-a and llc-b your participation in both joint ventures will further your exempt purposes your participation in llc-a and llc-b will promote health for the community in a manner that satisfies the requirements of revrul_69_545 supra the structure of each joint_venture will allow you to act exclusively in furtherance of your exempt purposes with no undue private benefit to the physician members as provided in revrul_98_15 supra are proportionate to and equal in value to what your contributed to each joint_venture the returns to you and the physicians from each joint ventures will be proportionate to the respective investments in llc-a and llc-b governing documents of each llc commit each llc to provide health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits each llc has adopted a conflict of interest policy through your appointment of members of the community to each board_of llc-a and llc-b you can ensure that the assets you own through llc-a and llc-b and the services provided will further your exempt purposes after the formation of llc-a and llc-b you will continue to promote the health of the community and otherwise accomplish your exempt purposes through the operation of each of these llcs which is consistent with situation in rev_rul supra after the formation of the llcs you will continue to operate or promote health care services consistent with the community benefit factors for exempt health care organizations as described in revrul_69_545 supra you will continue your charity care policies through the operations of llc-a and llc-b and will control both the assessment of and response to unmet community needs within the scope of activities of llc-a and llc-b participation enables you to provide expanded and improved health care services to the community the purposes of each llc specifically include enhancing the quality of health care and promoting the general health and well being of the community these purposes override any duty to the members to maximize profits accordingly such participation will not constitute an unrelated_trade_or_business to you within the meaning of sec_513 of the code consequently pursuant to sec_512 of the code and distributive_share of llc-a and llc- b profits to you will not be considered unrelated_trade_or_business income conclusions accordingly we rule as follows your exempt purposes will be furthered by the participation in each joint_venture your your participation in llc-a including the acquisition and retention of a membership interest in llc-a will not adversely affect your exempt status under sec_501 of the code your participation in llc-a will not adversely affect your continued treatment as an organization described in sec_509 b a iii of the code the income received from your distributive_share of llc-a’s profits will be income from a related trade_or_business and will not be subject_to tax under sec_511 of the code your participation in llc-b including the acquisition and retention of a membership interest in llc-b will not adversely your exemption as an organization described in sec_501 of the code your participation in llc-b will not adversely affected your continued treatment as an organization described in sec_509 b a iii of the code the income received from your distributive_share of llc-b’s profits will be income from a related trade_or_business and will not be subject_to the tax on unrelated_business_taxable_income under sec_511 of the code if you have any questions about this ruling please contact the person whose name and these rulings are based on the understanding that there will be no material_change in the facts upon which they are based any changes that may have a bearing on your tax status should be reported to the service this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records code provides that it may not be used or cited as precedent this ruling is directed only to the organization that requested it sec_6110 of the michael seto manager eo technical group sincerely
